 1   THE LAW OFFICE OF
     BARTHOLOMEW D. REIDY
 2
     314 South Sixth Avenue
 3   Tucson, Arizona 85701
     Telephone: (520) 884-1234
 4   Facsimile: (520) 884-9687
     Email: Bart@LawyerBart.com
 5
     Attorney for Defendant Haro Aguilar
 6   By: Bart Reidy, Arizona Bar #02452007772

 7                             UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF ARIZONA
 9
     United States of America,                     )
10
                                                   )
11             Plaintiff,                          )       CR20-2592-TUC-RCC(JR)
                                                   )
12                 v.                              )
13                                                 )       MOTION TO CONTINUE TRIAL
     Javier Rafael Haro Aguilar,                   )       AND PLEA DEADLINE
14                                                 )
                    Defendant.                     )
15
                                                   )       First Request by Present Counsel
16

17          It is expected that excludable delay under Title 18, United States Code, Section
18
     3161(h)(7)(A) will occur as a result of this motion or an order based thereon.
19
            Defendant Javier Rafael Haro Aguilar, through undersigned counsel, requests that this
20

21   Court continue all matters currently pending before this Court for a period of at least ninety

22
     days (90 days). The plea deadline was, most recently, set for December 31, 2020; and trial is
23
     scheduled to begin on January 20, 2021 at 9:30a.m. This request for a continuance is made
24

25   for the following reasons:

26   (1)     Current counsel was appointed to represent the defendant only a few weeks ago. As of
27
     the date of this filing counsel has not yet received the file from previous counsel. As such,
28
 1
     additional time is required for the defense to adequately investigate this case and
 2
     prepare for trial, if deemed necessary.
 3

 4   (2)    Assistant United States Attorney Stefanie Hepford has been contacted

 5   regarding this request and expressed no objection to the proposed continuance.
 6
     (3)    Undersigned counsel avers that this request has not been made for purposes of
 7
     harassment or delay.
 8

 9          RESPECTFULLY SUBMITTED this                4th            day of January, 2021.

10

11
                                           /s/ Bartholomew D. Reidy
12                                         BARTHOLOMEW D. REIDY
                                           Attorney for Defendant Haro Aguilar
13

14

15

16

17   Certificate of Service:
18
     I hereby certify that on January 4, 2021 I electronically transmitted the attached document to
19   the Clerks’ Office using the CM/ECF System for filing and transmittal of a Notice of
     Electronic Filing to the following CM/ECF registrants:
20

21
     Stefanie Hepford – AUSA
22
     By: BDR
23
     Haro Aguilar\motion to continue 1-4-21
24

25

26

27

28
